EXAMINER’S AMENDMENT and COMMENTS
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization
Authorization for this examiner’s amendment was given in an interview with Alexandra Martinez #77654 on March 22, 2021.
Claims Allowed
Claims 1-7, 9-17 and 19-22 filed February 3, 2021 are allowed. Claims 7 and 17 were canceled by formal amendment.
In the Claims
The claims have been amended as follows: 
In claim 1 preamble after “purchase, comprising:” insert new line therefore:
- -at least one processor coupled to at least one memory device including computer-executable instructions when executed by the at least one processor, the instructions cause the at least one processor to execute: - -
In claim 11 preamble, after “reality device comprising” insert therefore: - -at least one processor coupled to at least one memory device,- -
In claim 11, delete the following step in its entirety “receiving, at the transceiver module, digital payment credentials from the user device for facilitating purchase of the product;”
In claim 11, delete the following step in its entirety “receiving, from the user device via the paired wireless communication, digital payment credentials for facilitating purchase of the product; and” and insert therefore: - -receiving, at the transceiver module from the user device via the paired wireless communication, digital payment credentials for facilitating purchase of the product; and- -
Closest Prior Art
US Patent/US Patent Publication
Tran, US 2017/0270709 paper #20200914 mailed November 3, 2020, is the closest prior art. Forward citations of Tran failed to reveal closer prior art. Prior art cited during prosecution of Tran, abandoned, failed to reveal closer prior art. Tran alone or in combination with other cited prior art fails to teach the methods as claimed.


Non-Patent Literature
Hussain, cited November 3, 2020 paper #20200914, is the closest non-patent literature prior art. Hussain alone or in combination with other cited prior art fails to teach the methods as claimed.
Pertinent Prior Art
Several attempts were made to draft a rejection around various combinations of the prior art listed below. It was concluded by the undersigned examiner that there was not a fair and reasonable combination for formal submission. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0192235 (Tapley et al.) July 26, 2012, discloses: In further embodiments, the client application may operate in conjunction with imaging technology found on mobile or handheld devices by allowing a user to capture an image of an item of interest and search a database of items for an item 
US 2015/0309316 (Osterhout et al.) October 29, 2015, discloses: In embodiments, a system may comprise an interactive head-mounted eyepiece worn by a user, wherein the eyepiece includes an optical assembly through which the user views a surrounding environment and displayed content, wherein the optical assembly comprises a corrective element that corrects the user's view of the surrounding environment, an integrated processor for handling content for display to the user, and an integrated image source for introducing the content to the optical assembly, wherein the displayed content comprises an interactive control element; and an integrated camera facility that images the surrounding environment, and identifies a user hand gesture as an interactive control element location command, wherein the location of the interactive control element remains fixed with respect to an object in the surrounding environment, in response to the interactive control element 
US 2016/0189134 (Voege et al.) June 30, 2016, discloses: In some embodiments, there may be authentication levels that are affected by the number of devices in the personal network of the user.  For example, a single device may be authorized to make purchases in a low-level price range, two devices may authorize purchases at higher price range, and so forth.  In some embodiments, the levels may be user customizable. In some embodiments, devices 301-306 may be each configured to be a payment capable device.  Each device may store keys and/or codes that are related to a payment account for user 300.  The keys and/or codes may be unique to each device and may be natively held by non-transitory computer readable media on devices 301-306.  For example, devices 301-306 may contain near field communication (NFC) modules for conveying payment information, such as the keys and codes related to a payment account, to other NFC devices to transfer funds and/or pay for goods and services.  The payment account may be an account with a payment provider such as a bank, credit card company, PayPal.RTM., merchant, and/or any other financial institution.  The payment accounts may be handled by one or more devices such as third-party devices 108 and/or network-based security system 110 of FIG. 1. Devices 301-306 may include, but are not limited to, personal devices such as eyewear 301, fitness band 302, smart watch 303, ring 304, bracelet 305, and/or smartphone 306.  In some embodiments, these devices could have actionable controllers, such as a button, virtual button, a motion sensor for detecting gestures, finger print reader, and/or the like for conducting various commands, such as confirming payment, confirming a purchase, activating a payment application, and/or the like.  As technology progresses and enables more wearable objects to contain microcomputers with communication capabilities, these items may also be used in a similar manner as devices 301-306.  Some examples may include clothing, hats, key chains, shoes, wallets, belt buckles, earrings, necklaces, cuff links, pins or brooches, tattoos, keycards, embedded medical devices, biomechanical devices, and/or the like. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        March 22, 2021